State Court of Fulton County

IN THE STATE COURT OF FULTON COUNTY — sek EETLED***

STATE OF GEORGIA File & ServeXpress

. Transaction ID: 64061156

ZEPORAH MOORE, ; . Date: Aug 06 2019 01:53PM

. . LeNora Ponzo, Chief Clerk
Plaintiff, | CIVIL ACTION FILE NO. Civil Division
vs. : I9 EVOOYIS2
WAL-MART STORES EAST, LP, :

Defendant. |

COMPLAINT

Plaintiff sues the Defendant as follows:

I. Plaintiff is an individual resident of Georgia, with standing to bring suit.

2. Defendant conducts business in Georgia, is registered with the Secretary of State,
subject to jurisdiction in Georgia per O.C.G.A. § 9-10-91 and per O.C.G.A. § 15-7-4.

3. Defendant conducts business at 1105 Research Center Drive, Atlanta, Georgia 30331,
Store #3741 and venue is proper under O.C.G.A. § 14-2-510.

4. On 7/31/18, Plaintiff was shopping at Walmart Store #3741 as an invitee.

5. Plaintiff slipped on liquid negligently left by Defendant as she was walking through the
first lobby of the Store. .

6. Plaintiff suffered personal injuries described further and had to be transported from the
Store to the hospital as a result of the fall.

7. There were no warning signs or other precautions taken by Defendant to warn Plaintiff
or other customers of the dangerous condition on the floor.

8. Plaintiff had no actual knowledge or constructive knowledge of the dangerous condition
on the floor of the Defendant’s Store.

9 Defendant’s disregard for the safety and welfare of customers caused Plaintiffs injury.

10. . All conditions precedent were fulfilled, waived or their fulfillment was futile.

 
COUNT I: NEGLIGENCE AND RELATED RELIEF AGAINST DEFENDANT

11. Paragraphs 1-10 are incorporated by reference.

12, O.C.G.A. § 51-3-1 states as follows:

“Where an owner or occupier of land, by express or implied invitation, induces or leads others to come
upon his premises for any lawful purpose, he is liable in damages to such persons for injuries caused by
his failure to exercise ordinary care in keeping the premises and approaches safe.”

13. Plaintiff was invited by Defendant to conduct business at its premises for its profit.

14, Defendant had a legal duty of ordinary care to Plaintiff to keep the premises safe.

15. | Defendant breached its duty of care to Plaintiff by failing to keep the premises safe by

hot maintaining the floor in good condition of which Defendant had knowledge, and Plaintiff did not.

16. Defendant breached its duty to exercise reasonable care to keep the premises safe for

Plaintiff and other customers by, among other things:

(a) Negligently allowing the liquid to remain on the floor;

« (b) Failing to exercise reasonable care in removing the liquid, which was a hazardous
condition;

(c) Negligently allowing the liquid on the floor to be accessible to patrons without warning
them of the hazard or taking other appropriate measures;

(d) Failing to maintain adequate inspection procedures to discover and remedy dangerous
conditions such as the liquid on the floor when it knew, or in the exercise of reasonable
care,-should have known that liquid on the floor can greatly increase the risk that
patrons, such as Plaintiff may be harmed by debris.on the floor; and

(e) Failing to warn Plaintiff of the dangerous condition when it knew or in the exercise of
reasonable care should have known that it existed.

17. Plaintiff fell/sustained injuries as a direct/proximate result of Defendant’s negligence.

18. Defendant’s breach of its duty of care proximately and/or actually caused Plaintiff's fall

at the premises and injuries to Plaintiff for which Defendant is liable.

‘2
19, Plaintiff has and continues to suffer physical and mental pain and suffering as a
proximate and/or direct result of the Incident and is entitled to general and special damages against
Defendant, such as past, present, and future medical expenses, lost wages and earning capacity and

present, future pain and suffering.

20. Under O.C.G.A. § 51-l-1 ef seg and applicable law, Plaintiff demands judgment against
Defendant for compensatory, consequential, special and nominal damages for its misconduct, interest
and costs and all other just relief.

COUNT I: ATTORNEY’S FEES AND COSTS AGAINST DEFENDANT

21. Paragraphs 1-20 are incorporated by reference.

22. ©.C.G.A. § 13-6-11 states as follows:

“The expenses of litigation generally shall not be allowed as a part of the damages; but where the
plaintiff has specially pleaded and has made prayer therefore and where the defendant has acted in bad
faith, has been stubbornly litigious, or has caused the plaintiff unnecessary trouble and expense, the
jury may allow them.” :

23. Defendant acted in bad faith which failed to comply with its legal duty of ordinary care
for Plaintiff's protection at the premises.

24. Defendant was stubbornly litigious as there was no bona-fide dispute as to its liability to
Plaintiff, who incurred unnecessary trouble and expense to bring this action, as Defendant stubbomly
disputed its liability prior to this action.

25. Under O.C.G.A. § 13-6-11 ef seg and applicable law, Plaintiff demands judgment
against Defendant for her attorney’s fees, costs and all other just and proper relief.

Respectfully submitted this 6" day of August, 2019, |
LAW OFFICES OF MATTHEW C. HINES, LLC
By:  s/Paul G. Wersant

Paul G. Wersant
Georgia Bar No. 748341

Email: Paul@hineslaw.org

1900 The Exchange SE, Building 500 Matthew C. Hines

Atlanta, Georgia 30339 Georgia Bar No. 356082

Phone: (770) 941-0913 . Email: Matthines@hineslaw.org
Fax: (770) 941-0919 Attorneys for Plaintiff
IN THE STATE COURT OF FULTON COUNTY

 

STATE OF GEORGIA
ZEPORAH MOORE, Civil Action File No.
19EV004133

Plaintiff,
Vv.
WAL-MART STORES EAST, LP,

Defendant.

/
ANSWER OF DEFENDANT

 

COMES NOW, Defendant WAL-MART STORES EAST, LP and makes this
Answer to Plaintiff's Complaint as follows:
FIRST DEFENSE
Plaintiff's Complaint fails to state a claim against Defendant upon which relief
can be granted.
SECOND DEFENSE
Plaintiff's alleged damages, if any, were directly and proximately caused by
Plaintiff's own contributory negligence and failure to exercise ordinary care.
THIRD DEFENSE
Plaintiff was not in the exercise of ordinary care for her own safety in the
premises, and by the exercise of ordinary care could have avoided any injury to

herself; and on account thereof, Plaintiff is not entitled to recover from Defendant.

Page -1-
FOURTH DEFENSE
Defendant denies that it was negligent in any manner whatsoever or that any
negligent act or omission on its part caused or contributed to any injury or damage
alleged to have been sustained by Plaintiff.
FIFTT DEFENSE
Plaintiff assumed the risk of any hazard that was presented and is thereby
barred from recovering against Defendant.
SIXTH DEFENSE
Plaintiff's claims for attorney’s fees should be dismissed as a matter of law.
SEVENTH DEFENSE
Defendant responds to the enumerated paragraphs of Plaintiff's Complaint
as follows:
1.
Defendant lacks sufficient knowledge and information to either admit or deny
the allegations contained in paragraph 1 of Plaintiff's Complaint.
2.
Defendant denies the allegations contained in paragraph 2 of Plaintiff's
Complaint. Jurisdiction is now proper in the United States District Court, Northern

District of Georgia, Atlanta Division.

Page -2-
3.

Defendant denies the allegations contained in paragraph 3 of Plaintiff's
Complaint. Venue is now proper in the United States District Court, Northern
District of Georgia, Atlanta Division.

4.

Defendant lacks sufficient knowledge and information to either admit or deny

the allegations contained in paragraph 4 of Plaintiff's Complaint.
5.

Defendant denies the allegations contained in paragraph 5 of the Plaintiff's
Complaint.

6.

Defendant denies the allegations contained in paragraph 6 of the Plaintiff's
Complaint.

7.

Defendant denies the allegations contained in paragraph 7 of the Plaintiff's
Complaint, as stated.

8.
Defendant denies the allegations contained in paragraph 8 of the Plaintiff's

Complaint.

Page -3-
9.
Defendant denies the allegations contained in paragraph 9 of the Plaintiff's
Complaint.
10.
Defendant denies the allegations contained in paragraph 10 of the Plaintiff's
Complaint.
11.
Paragraphs 1-10 of this Answer are incorporated by reference.
12.
Defendant admits the allegations contained in paragraph 12 of the Plaintiff's
Complaint, but shows that all case law has been omitted.
13.
Defendant lacks sufficient knowledge and information to either admit or deny
the allegations contained in paragraph 13 of Plaintiff's Complaint.
14.
Defendant denies the allegations contained in paragraph 14 of the Plaintiff's

Complaint.
15.

Defendant denies the allegations contained in paragraph 15 of the Plaintiff's

Page -4-
Complaint.
16.
Defendant denies the allegations contained in paragraph 16 of the Plaintiff's
Complaint, including subparagraphs (a), (b), (c), (d) and (e) thereof.
17.
Defendant denies the allegations contained in paragraph 17 of the Plaintiff's
Complaint.
18.
Defendant denies the allegations contained in paragraph 18 of the Plaintiff's
Complaint.
19.
Defendant denies the allegations contained in paragraph 19 of the Plaintiff's
Complaint.
20.
Defendant denies the allegations contained in paragraph 20 of the Plaintiff's
Complaint.

21.

Paragraphs 1-20 of this Answer are incorporated by reference.

Page -5-
22.
Defendant admits the allegations contained in paragraph 22 of the Plaintiff's
Complaint, but shows that Defendant has not been stubbornly litigious.
23.
Defendant denies the allegations contained in paragraph 23 of the Plaintiff's
Complaint.
24.
Defendant denies the allegations contained in paragraph 24 of the Plaintiff's
Complaint.
25.
Defendant denies the allegations contained in paragraph 25 of the Plaintiff's
Complaint.
27.
All other allegations contained in the Complaint which are not specifically
responded to herein, are, therefore, denied.
WHEREFORE, Defendant prays that Plaintiff's Complaint be dismissed with
all costs cast upon the Plaintiff. DEFENDANT DEMANDS TRIAL BY A JURY OF

TWELVE (12) PERSONS AS TO ALL ISSUES SO TRIABLE.

Page -6-
3445 Peachtree Road, N.E.
Suite 500

Atlanta GA 30326

(404) 365-4514

(404) 364-3138 (fax)
hlessinger@mmatllaw.com

McLAIN & MERRITT, P.C.

/s/ Howard M. Lessinger
Howard M. Lessinger
Georgia Bar No. 447088

/s/ Jennie Rogers
Jennie Rogers
Georgia Bar No. 612725
Attorneys for Defendant
WAL-MART STORES EAST, LP

Page -7-
CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing ANSWER OF

DEFENDANT WAL-MART STORES EAST, LP has this day been filed and served
upon opposing counsel via Odyssey eFileGA.

This the _6th__ day of September, 2019.

McLAIN & MERRITT, P.C.

/s/ Howard M. Lessinger
Howard M. Lessinger
Georgia Bar No. 447088
Attorney for Defendant

WAL-MART STORES EAST, LP
3445 Peachtree Road, N.E.

Suite 500

Atlanta GA 30326

(404) 365-4514

(404) 364-3138 (fax)
hlessinger@mmatllaw.com

Page -8-
